On Petition for a Rehearing.
Reinhard, J.
We held in our former opinion in this case, that in a conveyance of real estate by deed, the grantor may, by a parol agreement with the grantee, make a valid reservation of crops growing upon such real estate, as a part of the transaction of the sale, and the fact that the deed is silent upon the subject will not deprive the grantor of the right to prove such reservation. This, the counsel for the appellants say, was the turning point of the case, but they now make the sweeping assertion, in their brief, that “if this decision is to stand it overturns all previous decisions upon that question.” As we have neither the desire nor the power to establish any rule of law in conflict with the settled adjudications of our highest tribunal, we have diligently searched the learned brief of counsel for a citation of the cases which it is claimed declare a doctrine so diametrically at variance with that enunciated in our former opinion, and were somewhat surprised to find that coun*451sel had not favored us with a single citation in support of their contention, but had dismissed the subject with the bare assertion above mentioned. In our former opinion we cited the cases which we regarded as decisive of the question, and as these have not been explained away nor even alluded to by the learned counsel in his brief, we must necessarily conclude, notwithstanding the assertion of counsel to the contrary, that our determination of the question was proper and right, under the cases cited. And it may be proper to state here that one of the cases cited by counsel in their original brief (Chapman v. Long, 10 Ind. 465) was expressly overruled in Harvey v. Million, 67 Ind. 90, while another case cited in such brief (Heavilon v. Heavilon, 29 Ind. 509) fully supports our conclusion on this question. The only remaining case relied upon was Turner v. Gool, 23 Ind. 56, and if anything was said there in conflict with our view here, it has been overruled by implication in the later cases cited by us.
It is next urged by appellants’ counsel that “the court erred in affirming the judgment of the trial court upon the ground that the question as to the exclusion of evidence offered by the appellants was not properly saved as shown by the record, ” and counsel think they “can show by an examination or re-examination of the record” that the court was mistaken. The only attempt of counsel to demonstrate this proposition is the statement that if we shall turn to the page of the record to which they refer us, we shall there find “that the question was properly reserved according to the statute in such cases provided.” We have looked into the record again at the place designated by counsel, and find it just as we stated in our former opinion. Nothing has been said in counsel’s brief to convince us that the proper offer was made to *452introduce the evidence which it is claimed was improperly excluded.
It is lastly insisted that we were wrong in holding in our former opinion that the alleged errors in connection with the instructions given and refused, were not discussed in counsel’s original brief so as to require a ruling thereon by this court. In the counsel’s original brief the only “discussion” of the instructions is included in the following quotation from said brief: “Bill of exceptions numbered two contains all the instructions of the court given at the request of the plaintiff and those of its own motion, and also those asked for by the defendants below, in fact all those given and refused. It will be seen on examination that the instructions asked by the plaintiff were given, and those asked for by the defendants were refused. In other words, the plaintiff’s side of the case was fully presented to the jury, while that of the defendants was not. The instructions prepared and presented to the court, in due time, by the defendants, as we think, presented the law applicable to the evidence in the cause; and, if in the judgment of the trial court they did not, was it not the duty of the court •to at least present the law to the jury as he understood it, or to modify the instructions asked so as to conform to his views of the law. We leave this branch of the case by respectfully referring the court to the cases and authorities cited on page 8 of this brief.” The only authorities cited in counsel’s original brief, at the page referred to, are those Indiana cases already cited by us as having either been overruled expressly or by implication, or as tending to support the rule that the reservation of crops from a sale of land need not be expressed in the deed, but may be proved by parol. The only additional authority there cited is 3 Washb. on Real Prop. *453pp. 338, 339, section 31, which is not in conflict with our own conclusion.
It is not stated in appellants’ original brief which of the instructions given are erroneous and which of those refused should have been given, and the reasons therefor, nor is there any reference to the pages and lines in the record where such instructions may be found.
In our former opinion we showed more fully the reasons for our conclusion that the instructions were not properly “discussed.” We have, however, at some expense of labor and time, looked up and examined the instructions, and are not able to say that any error was committed in connection therewith.
We think those given presented the law of the case fully and accurately, and those refused, in so far as they were not already embraced in the instructions given, were contrary to the rules of law declared in those given by the court, and these are in full harmony with our own views of the law, as hereinbefore expressed, relative to the subject of the reservation of the crops. It may be further stated here, as an additional reason why no reversible error was committed in the refusal of instructions requested and not given, that the exception to the ruling was taken collectively and not to each ruling separately. The form of the exceptions was that “the court refused to give said instructions, or any of them, to which ruling in refusing to give said instructions to the jury the defendant at the time excepted.”
If, under this form of exceptions, one of the instructions was bad, the error in refusing the others is not saved.
Several of the instructions refused were clearly bad. It was not the duty of the court to modify such instructions so as to conform to the court’s view of the law, but it was the duty of counsel to present accurate instruc*454tions, and no error can be predicated on the failure of the court to make them accurate.
Filed June 22, 1894.
We have thus given this case a second careful consideration, and are still of opinion that there is in the record no available error.
Petition overruled.